Citation Nr: 1448608	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an initial increased rating for tinea pedis, currently evaluated as noncompensable prior to July 15, 2009 and 10 percent from July 15, 2009.

3.  Entitlement to a compensable rating for residuals of a fracture to the right fifth metacarpal.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to April 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009, December 2009, and June 2014 rating decisions of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

A Board hearing was held before the undersigned in December 2013.  A transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for an eye disability, an initial increased rating for tinea pedis, an increased rating for residuals of a fracture to the right fifth metacarpal, and to reopen a claim of service connection for PTSD.  Unfortunately, these claims require additional procedural action or development.




A.  Eye Disability

	1.  VA Records 

The record reflects the Veteran goes to VA two or three times a year for treatment and medication for an eye disability.  The most recent VA treatment records associated with the claims file are from November 2012.  Therefore, all updated pertinent VA treatment records should be obtained.

	2.  VA Examination

May 2005 service treatment records reflect that the Veteran was treated for chemical conjunctivitis after getting fuel oil in his eyes.  On December 2005 separation examination he complained of experiencing ongoing intermittent left eye irritation since May 2005.  

At the December 2013 Board hearing, the Veteran testified that in 2008 he began seeking treatment at VA for his eye condition and that he receives eye drops from the VA for dryness and burning.  He reported that his eye twitches in bright light and that it waters.  He indicated that he has two small scars on the bottom of his left eyelid.  Board Hearing Tr. at 5-8.  

On November 2009 VA examination, the examiner found that the Veteran had myopia, but no other eye condition.  Myopia is considered a refractive error of the eye and is not entitled to compensation under governing VA law.  38 C.F.R. § 3.303(c) (2014).  However, the examiner did not discuss whether the Veteran had any scarring on the bottom of his left eyelid or sensitivity to light, as he has alleged, thus it is unclear whether scarring  and sensitivity to light was considered as potential residuals of the chemical conjunctivitis that the Veteran experienced during service.  Hence, remand for another examination is necessary to ensure that the examiner considers all of the Veteran's eye-related symptoms.



B.  Manlincon Issues

An April 2008 rating decision granted service connection for tinea pedis, evaluated as noncompensable, from August 7, 2007.  In May 2008, the Veteran requested reconsideration of the rating assigned based on the submission of new and material evidence.  In a March 2009 rating decision, the AOJ continued to deny a compensable rating.  The Veteran filed a notice of disagreement (NOD) with this decision in April 2009.  In October 2009, the AOJ granted a 10 percent rating for tinea pedis for a portion of the evaluation period, effective July 15, 2009.  Since this decision did not award the maximum benefit requested, the claim remains on appeal, and a statement of the case (SOC) should have been issued.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a claim for an increased rating remains in controversy unless the maximum benefit has been allowed).  The AOJ has not issued an SOC in this matter.

Additionally, a June 2014 rating decision denied a compensable rating for residuals of a fracture of the right fifth metacarpal and declined to reopen a claim of service connection for PTSD.  In August 2014, the Veteran filed an NOD with this decision.

Since the AOJ has not yet issued SOCs in these matters, the Board must remand the claims for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from November 2012 to the present.  

2.  After completing the development requested in item 1, schedule the Veteran for an examination to determine whether the Veteran has an eye disability that had its clinical onset during the Veteran's active service or is otherwise related to his service.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolder) should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should specifically determine whether the Veteran has a current eye disability, including sensitivity to light and scars on the eyelids.  If an eye-related condition is diagnosed, then the examiner should provide an opinion on the following question:

Is it at least as likely as not (a 50 percent probability or greater) that any current eye disability is related to any incident of military service, including an incident of chemical conjunctivitis shown therein? 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Issue an SOC as to the issues of entitlement to an initial increased rating for tinea pedis, an increased rating for residuals of a fracture of the right fifth metacarpal, and to reopen a claim of service connection for PTSD.  Advise the Veteran of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim for service connection for an eye disability.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental SOC and afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



